Title: From Thomas Jefferson to the Senate and the House of Representatives, 29 February 1804
From: Jefferson, Thomas
To: Senate, and the House of Representatives


               
                  To the Senate and House of Representatives of the United States.
               
               I communicate for the information of Congress a letter stating certain fraudulent practices for monopolising lands in Louisiana which may perhaps require legislative provisions.
               
                  Th: Jefferson 
                  Feb. 29. 1804.
               
            